Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 16, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  156689                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
  In re CONSERVATORSHIP OF RHEA BRODY.                                                                    David F. Viviano
                                                                                                      Richard H. Bernstein
  _________________________________________                                                                Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  MARY LYNEIS, as Conservator for RHEA                                                                                Justices
  BRODY,
          Appellee,
  v                                                                 SC: 156689
                                                                    COA: 332994
                                                                    Oakland Probate Court:
  ROBERT D. BRODY,                                                  2015-367333-CA
            Appellant,
  and
  JAY BRODY,
           Interested Party,
  and
  GERALD BRODY and CATHY B.
  DEUTCHMAN,
             Interested Parties-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 19, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         We further note that the briefs filed by the parties and the amicus discuss three
  sentences that were included in the Court of Appeals September 19, 2017 slip opinion but
  are not included in the advance sheets version of the opinion, which was released after
  the parties and amicus filed their briefs in this Court. The slip opinion stated: “As Rhea’s
  husband, Robert was an individual entitled to priority consideration. However, Robert
  was not entitled to consideration unless the probate court considered an independent
  fiduciary and found him or her unsuitable. Lyneis, as trustee and independent fiduciary,
  had statutory priority over Robert, despite Robert’s marriage to Rhea.
  MCL 700.5409(1).” These sentences are omitted from the advance sheets version of the
  Court of Appeals opinion, and are therefore not part of that court’s final published
  opinion.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 16, 2018
         d0509p
                                                                               Clerk